          Case 3:17-cv-00039-JD Document 229 Filed 11/20/18 Page 1 of 2




                                       November 20, 2018

VIA ECF (CHAMBER’S COPY VIA HAND-DELIVERY TO CLERK’S OFFICE)
The Honorable James Donato
United States District Judge
San Francisco Courthouse
450 Golden Gate Ave., Courtroom 11, 19th Floor
San Francisco, CA 94102


Re: Federal Trade Commission v. D-Link Systems, Inc., No. 3:17-cv-00039 JD


Dear Judge Donato:

       Plaintiff Federal Trade Commission and Defendant D-Link Systems jointly submit this
request that each party be allowed to retain its separate exhibit numbers at trial. Paragraph 24 of
the Standing Order for Civil Jury Trials before Judge Donato ordinarily requires that all exhibits
be marked as “‘Trial Exhibit No. __’” and not as Plaintiff’s or Defendant’s Exhibit. This provision
appears directed at avoiding juror confusion and prejudice.

       The parties have used the “PX” (for Plaintiff’s Exhibits) and “DX” (for Defendant’s
Exhibits) designations throughout this litigation, including in every deposition and wish to
continue to do so for ease of trial and trial preparation. The parties will ensure that no competing
versions of the same exhibit are included as trial exhibits.



                                                     Respectfully submitted,

                                                     /s/ Kevin H. Moriarty
                                                     Kevin H. Moriarty
                                                     Attorney for Plaintiff
                                                     Federal Trade Commission


                                                     /s/ John J. Vecchione
                                                     John J. Vecchione of Cause of Action
                                                     Institute [admitted pro hac vice]
                                                     Attorneys for Defendant D-Link Systems,
                                                     Inc.
          Case 3:17-cv-00039-JD Document 229 Filed 11/20/18 Page 2 of 2
The Honorable James Donato
November 20, 2018
Page 2


                                          ATTESTATION

         I attest that all signatories listed, and on whose behalf this filing is submitted, concur in
this filing’s content and have authorized the filing.


                                                        /s/John J. Vecchione
                                                        John J. Vecchione
